Citation Nr: 1522982	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-17 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE


Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at San Luis Valley Regional Medical Center on March 30, 2008.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1975 to March 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and June 2009 decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Fort Harrison, Montana.

In August 2013, the Veteran and his spouse presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder, specifically, the Virtual VA paperless claims processing system. 

A review of the Veterans Benefits Management System (VBMS) reveals other documents pertinent to the appeal, which have been reviewed.  The Virtual VA paperless claims system contains duplicative documents except for the Board hearing transcript. 


FINDINGS OF FACT

1.  The Veteran is service-connected for post-operative residuals of a bladder tumor, but was not treated for these residuals at the time of the March 30, 2008 private hospitalization in question.  

2.  Although the Veteran was enrolled in the VA health care system at the time his treatment was furnished at San Luis Valley Regional Medical Center on March 30, 2008, he had not received VA medical services under the authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such treatment.  

CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at San Luis Valley Regional Medical Center on March 30, 2008.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. § 17.1002(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Regardless, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, the Veteran's unauthorized medical expenses claim is being denied as a matter of law because at the time the alleged emergency treatment was furnished, the Veteran had not received VA medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the alleged emergency treatment.  See 38 C.F.R. § 17.1002(d) (2014).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the unauthorized medical expenses issue on appeal.  See 38 C.F.R. § 3.159(b)(3)(ii), (d)(3) (2014).  

With regard to the August 2013 hearing, a Veterans Law Judge who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).   The Board acknowledges that the August 2013 hearing transcript did not include any discussion regarding the requirement for VA treatment within the 24-month period preceding the furnishing of the alleged private emergency treatment.  Regardless, in the Veteran's notice of disagreement, he stated that he did not know he had to have visited the VA medical center within the prior 24 months, thus exhibiting his actual knowledge of the issues on appeal and what evidence would prove his claim.  Furthermore, as the underlying law is dispositive of the appeal, there is no prejudice here because there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d); Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant). 

II.  Law and Analysis

On the afternoon of Sunday, March 30, 2008, the Veteran was hospitalized at the private emergency room of San Luis Valley Regional Medical Center, in Alamosa, Colorado at approximately 3:02 p.m.  The Veteran reported nausea and left flank pain on the ER report.  This pain had started four days before.  His urine was also very dark.  See March 30, 2008 private ER reports.  At the August 2013 hearing, the Veteran testified that he thought his life was in danger.  He says he could not eat, sleep, or walk properly.  He was diagnosed with kidney stones.  He has no health insurance.  He has submitted a private invoice.  

In the May 2008 and June 2009 administrative decisions on appeal and the July 2012 statement of the case (SOC), the VAMC denied the Veteran's medical reimbursement claim.  In particular, the VAMC determined that although the Veteran was enrolled in the VA health care system at the time the alleged emergency treatment was furnished, he had not received VA medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  This is one of the necessary criteria for a Veteran to receive payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders when the Veteran does not have insurance.  See 38 C.F.R. § 17.1002(a)-(h) (2014).  

The Veteran has requested reimbursement for his unauthorized medical expenses for his private hospitalization at the San Luis Valley Regional Medical Center on March 30, 2008.  He contends that his private hospitalization was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  He also asserts, in effect, that the VA nearest medical facilities in Alamosa, Denver, and Albuquerque were not feasibly available at the time of the private hospitalization, as they were either closed or too far away.  He also contends that he did not have any prior notice of the VA regulatory requirement that in order to be eligible for payment or reimbursement of private emergency medical expenses, a Veteran must seek treatment at a VA facility within the 24-month period preceding the furnishing of any private emergency treatment.  He says he did not knowingly or purposely violate any VA rule, and that he never has attempted to abuse the VA system, and is in financial need.  He believes this is not fair.  In short, his argument is one of equity.  See October 2008 NOD; October 2008 Veteran's statement. 

Initially, under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA authorization for his private hospitalization.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of authorized private hospitalization is unwarranted.  In short, the issue of prior authorization is not applicable here.

Regardless, when a veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.   

In the instant case, because the treatment in question was rendered for nonservice-connected disability, the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728(a).  Although the Veteran is service-connected for post-operative residuals of a bladder tumor, he was not treated for these residuals at the time of the March 30, 2008 private hospitalization in question.  Rather, he was hospitalized for nonservice-connected kidney stones.  (The RO determined in a separate unappealed August 2013 rating decision that the Veteran's kidney stones were not secondary to his service-connected bladder disability).  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, or that he had a total disability permanent in nature resulting from his service-connected disabilities, or that his nonservice-connected kidney stones were associated with and aggravating his service-connected disabilities, which in certain instances might have qualified him under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120(a).  Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725.

Pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1008 (2014).  One of these conditions is that at the time the private emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received VA medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  38 U.S.C.A. § 1725(b)(2)(B) (West 2014); 38 C.F.R. §17.1002(d) (2014).  A series of May 2012 computer printouts from the VAMC established that the Veteran did not receive any VA medical care within 24 months preceding his private emergency room treatment in March 2008.  The Veteran was indeed enrolled in the VA health care system in January 2001, but did not receive any treatment until September 2008, which is after, but not before, his March 2008 private emergency room treatment.  The Veteran acknowledged this fact.  

Therefore, as the Veteran does not meet one of the necessary criteria for payment or reimbursement under section 1725, it is not necessary to analyze whether his claim meets any of the other section 1725 requirements.  See 38 C.F.R. § 17.1002(a)-(h).  

In making this determination, the Board acknowledges the Veteran's statements that he was unaware and never notified by VA of the requirement that he must receive VA treatment in the 24 months prior to any private emergency treatment.  See October 2008 NOD; October 2008 Veteran's statement.  However, the law is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)).  VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Although the Board is certainly sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  There simply is no provision of law in which the Board may grant the Veteran the benefits sought.  Accordingly, the claim for reimbursement must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at San Luis Valley Regional Medical Center on March 30, 2008, is denied.  


____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


